Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 27, 2020

The Court of Appeals hereby passes the following order:

A20D0385. IN RE: KALEI HOPE BULWINKLE, WARD.

      On April 6, 2020, the Effingham County probate court found guardian
Victoria Vermillion in contempt of court. Vermillion filed a motion for
reconsideration. On May 13, 2020, the probate court entered an “Order for Final
Ruling on Motion for Reconsideration,” ordering Vermillion to pay $50.00 or she
would face jail time. On May 20, 2020, Vermillion filed this application for
discretionary appeal seeking to challenge the probate court’s ruling.1
      Under OCGA § 15-9-123 (a), a party to a civil case in probate court shall have
the right of appeal to an appellate court without first seeking review in superior court.
See Ellis v. Johnson, 291 Ga. 127, 128 n.1 (728 SE2d 200) (2012). A probate court
is defined as “a probate court of a county having a population of more than 90,000
persons according to the United States decennial census of 2010 or any future such
census[.]” OCGA § 15-9-120 (2). As of the 2010 census, Effingham County had a
population of 52,250. Accordingly, the final order of the probate court must be
appealed to superior court.2 See OCGA § 5-3-2 (a). If Vermillion is aggrieved by the

      1
        To the extent that the probate court’s order of May 13, 2020, constituted the
denial of a motion for reconsideration, we note that such an order is not directly
appealable and that the filing of such a motion does not extend the time for filing an
appeal. Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v.
Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985).
      2
        Under OCGA § 5-3-20 (a), an appeal to superior court must be filed within
30 days of the date of the order to be appealed. To the extent Vermillion seeks to
appeal the April 6, 2020 order, she ordinarily would be time-barred. On March 14,
decision of the superior court, she may file an application for discretionary appeal in
this Court. See OCGA § 5-6-35 (a) (1). Absent a superior court decision, however,
we lack jurisdiction over this application for discretionary review, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/27/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




2020, however, the Supreme Court declared a judicial emergency, which tolls and
grants relief from any filing deadline. This order was extended on April 6, 2020, and
May 11, 2020. Accordingly, Vermillion is not currently precluded from seeking
further appellate review.